Alice Robie Resnick, J.,
concurring. I concur in the per curiam opinion, but write separately to address this court’s October 7, 1993 decision to grant relator’s motion for rehearing. Specifically, I address why relator’s rehearing motion was timely filed.
On September 14, 1993, this court announced a decision on relator Mirlisena’s complaint for a writ of mandamus, ordering that the writ “is hereby, denied, consistent with the opinion to follow.” State ex rel. Mirlisena v. Hamilton Cty. Bd. of Elections (1993), 67 Ohio St.3d 445, 619 N.E.2d 1013. No opinion of the court was released at that time.
It has been our practice, from time to time, to release decisions on various matters in this way, “consistent with the opinion to follow.” See, e.g., State ex rel. Ruehlmann v. Luken (1992), 64 Ohio St.3d 1435, 595 N.E.2d 944, opinion to follow announced at 65 Ohio St.3d 1, 598 N.E.2d 1149; State ex rel. White v. Franklin Cty. Bd. of Elections (1992), 64 Ohio St.3d 1451, 597 N.E.2d 1108, opinion to follow announced at 65 Ohio St.3d 5, 598 N.E.2d 1152; State ex rel. Citizens for Responsible Taxation v. Scioto Cty. Bd. of Elections (1992), 65 Ohio St.3d 1426, 600 N.E.2d 244, reasons of the court announced at 65 Ohio St.3d 167, 602 N.E.2d 615; State ex rel. Walsh v. Ashtabula Cty. Bd. of Elections (1992), 65 Ohio St.3d 1426, 600 N.E.2d 244, opinion to follow announced at 65 Ohio St.3d 197, 602 N.E.2d 638; State ex rel. Barth v. Hamilton Cty. Bd. of Elections (1992), 65 Ohio St.3d 1414, 598 N.E.2d 1166, opinion to follow announced at 65 Ohio St.3d 219, 602 N.E.2d 1130. The apparent reason for following this practice in election matters is to carry out the purpose of S.Ct.Prac.R. VIII(ll). That purpose is “the necessity of a prompt disposition of an original action relating to a pending *602election * * However, while the rules specifically address expediting the briefing schedule in an election matter, nowhere do the rules address expediting the release of our vote, or our practice of announcing a decision “with the opinion to follow.” The importance of resolving election matters promptly is obvious. Nevertheless, when an extraordinary action (such as the early release of an election vote without an opinion of the court attached) is taken which is neither authorized nor forbidden by our rules, the other rules of court should be interpreted with some flexibility so that we do not reach a result that defies common sense.
S.CtPrac.R. IX(1) provides that a rehearing motion “shall be filed within ten days after the announcement of the decision.” (Emphasis added.) Relator in this case did not file a motion for rehearing within ten days of September 14, 1993, the date this court’s initial vote was announced. However, S.Ct.Prac.R. IX(1) goes on to provide that “[s]uch motion must be confined strictly to the grounds urged for rehearing * * The concern is, if no opinion of the court is released when a merit case is “announced,” how is it possible to set forth grounds for rehearing? If the court has never released an opinion, it is impossible to know what grounds should be stated in the motion for rehearing.
The case before us is a perfect example of the problems which arise when this court releases a vote without an opinion. When Mirlisena received the decision in his case on September 14, 1993, he had no basis on which to file a motion for rehearing. It was not until the decision was announced in State ex rel. Sterne v. Hamilton Cty. Bd. of Elections (1993), 67 Ohio St.3d 1463, 619 N.E.2d 697 (a case arising out of the same circumstances and involving issues similar to his but decided differently by a unanimous court) that Mirlisena would have had a reason to believe that a motion for rehearing was appropriate. The decision in the Sterne case was announced on September 29, 19931 and Mirlisena filed a motion for rehearing on October 1, 1993 setting forth the grounds for rehearing as he perceived them to be at that time. Strict interpretation of the ten-day rehearing motion requirement in this instance would be blatantly unjust. S.Ct.Prac.R. IX(1) presumes that an opinion will be released in a merit case at the same time the decision is “announced.” In a situation such as this, the rule must be read to allow one to file a motion for rehearing within ten days after the announcement *603and release of the opinion (or, possibly as in this case after the party learns of a basis for rehearing), rather than blindly following the literal requirements of a rule which obviously is not designed for the situation before us.
Perhaps this court should reexamine its unorthodox practice of releasing a vote in an election matter when no opinion is ready to be released. It may be prudent for us to adopt a rule specifically addressing this situation. Until that time, we should be flexible in interpreting our procedural rules so that absurd results are not reached. No opinion setting forth the reasons the court initially voted to deny relator’s complaint for mandamus was ever released in this case. Therefore, the ten-day limitation of S.Ct.Prac.R. IX(1) never commenced to run. Relator’s motion for rehearing was timely under the very unusual circumstances of this case, and was properly considered by this court.
A.W. Sweeney and Douglas, JJ., concur in the foregoing concurring opinion.

. No opinion in Sterne was released at that time, as this court granted the writ in that case “consistent with the opinion to follow.” Hence, although relator had no way of knowing precisely why the court resolved Sterne as it did, relator became aware of the possibility that the Sterne result may have been inconsistent with the result in his case. Relator, in the motion for rehearing, raised his general concerns about possible inconsistent treatment, although he was unable to specifically address why the court was wrong in its apparent lack of consistency in the treatment of the two cases. Relator’s principal point was that “cases involving the same facts ought to be decided in the same way.”